Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.
 Applicant's Amendment to the Claims filed on 02/03/2022 has been entered.
Claims 86, 88, and 90 are pending and examined.
Claims 86, 88, and 90 are allowed.
Response to Amendment
The rejection of claim 86, 88, and 90 under 35 U.S.C. 103 as being unpatentable over US2019/0048337A1 to Hsu et al is withdrawn in view of Applicant's Amendment to the Claims filed on 02/03/2022 in combination with the Applicants’ argument regarding unexpected results.  The Hsu et al reference has presently cancelled reference claim 25 which previously recited a 19-mer gRNA spacer sequence being SEQ ID NO: 658457 which was the same sequence as instant SEQ ID NO: 1410444.  Therefore, this is not considered interfering subject matter with the present claims.  The Applicants’ arguments that their specific sgRNA product shows unexpected results shown in the instant Specification in Example 28 and Figures 5A-5B is persuasive.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest a single-molecule guide RNA (sgRNA) comprising in the 5’ to 3’ direction, a spacer sequence, a minimum CRISPR repeat sequence and a tracrRNA sequence, wherein the spacer sequence consists of an RNA sequence encoded by SEQ ID NO: 1410444, and wherein the sgRNA is capable of removing an .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 86, 88, and 90 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658